Citation Nr: 0416298	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  01-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in June 2000 and July 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.   

The Board notes that in a February 1979 decision, the RO 
denied the veteran's claim for service connection for a 
nervous condition.  In May 2000, the veteran claimed service 
connection for a mental illness.  In the June 2000 and July 
2000 decisions on appeal, the RO recharacterized the issue as 
whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection claim for a 
nervous condition and denied reopening the claim.  However, 
following the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) in November 2000, the Decision Review Officer 
(DRO), in the February 2004 supplemental statement of the 
case, appears to have reopened the claim and then denied 
entitlement to a nervous condition on the merits.  Also, the 
Board has recharacterized the issue as entitlement to service 
connection for a psychiatric disorder as opposed to a nervous 
condition as the veteran broadly claimed service connection 
for a mental illness in his May 2000 claim and there are 
numerous psychiatric diagnoses of record.  The Board is also 
required to consider the issue of finality prior to any 
consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995), 
and as such, the issue has been recharacterized as shown on 
the first page of this decision.  Insofar as the Board 
reopens the claim herein, a determination favorable to the 
veteran and consistent with the DRO's actions, the veteran is 
not prejudiced by the Board's recharacterization of the issue 
or its actions herein.  See Barnett, supra at 4; Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993).

In a March 2001 communication, the veteran indicated that VA 
doctors believe that the veteran's heart condition, to 
include a heart attack, was a result of physical strain while 
in the military.  It is unclear if the veteran is raising a 
claim for service connection for a heart condition.  If the 
veteran desires to pursue a claim of entitlement to benefits 
based on such disability he should so inform the RO such that 
appropriate action may be taken.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  In an unappealed decision dated in February 1979, the RO 
denied service connection for a nervous condition.  

3.  Evidence added to the record since the prior final denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

4.  During service the veteran had a personality disorder, 
which is not a disability for VA compensation purposes. 

5.  The veteran is currently receiving treatment for alcohol 
abuse, but such substance abuse is not a disability for VA 
compensation purposes. 

6.  A psychiatric disorder was not shown in service, nor is 
there any competent medical evidence demonstrating that a 
psychiatric disorder is related to a disease or injury which 
had its onset in, or is otherwise related to, service, and 
psychoses was not manifested within one year of service 
discharge. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  A psychiatric disorder was not incurred in or aggravated 
by active duty and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9, 4.127 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he was physically and mentally fit 
for duty at the time he entered military service.  While on 
active duty, the veteran states that he was abandoned twice 
in a field in the middle of winter with Soviet troops.  
Thereafter, he claims he developed a nervous condition and 
was discharged for such.  Since service, the veteran has been 
diagnosed with various psychiatric disorders, to include 
panic disorder with agoraphobia, severe depression, alcohol 
abuse, a personality disorder not otherwise specified, and 
dsythymia.  As such, he claims that service connection for a 
psychiatric disorder is warranted.  

The relevant medical evidence of record includes the 
veteran's service medical records and treatment reports from 
the VA Medical Center and Hospital in Louisville, Kentucky, 
from February 1985 to March 1993, records from Dr. Gross for 
September 1997 to May 2001, a July 2001 letter from Dr. Cull, 
and an October 2002 VA examination.  

The veteran's service medical records reflect no psychiatric 
disability upon his entrance examination in September 1960.  
In March 1962 and June 1962, the veteran was seen by the 3rd 
Infantry Division psychiatrist who diagnosed him with a 
schizoid personality on both occasions.  In March 1962, the 
examining psychiatrist indicated in a Consultation Report 
that the veteran had a schizoid personality that was not 
incurred in the line of duty.  The veteran's mental status 
was noted to be alert and cooperative in examination.  Affect 
and speech patterns were normal.  There were no gross defects 
of orientation, intelligence, or judgment.  There was no 
evidence of delusions, hallucinations, or other symptoms of 
overt psychosis.  It was recommended that the veteran be 
separated from the military for unsuitability.  

In June 1962, the same examining psychiatrist submitted a 
Psychiatric Examination report.  The diagnosis was schizoid 
personality that was not incurred in the line of duty.  This 
diagnosis was characterized by avoidance of close 
relationships because of distrust of people.  It was noted 
that this reflected the veteran's attitudes toward his 
parents.  The emotional distance between the veteran and 
others was maintained by daydreaming, eccentric behavior, 
nomadism, seclusiveness, and unsociability.  The veteran's 
pertinent history included a notation that he seemed to be 
constantly committing minor offenses and appeared 
antagonistic towards authority figures.  The veteran's social 
history revealed a pattern of the schizoid personality as he 
was reared in a home where his parents were continually at 
odds.  The veteran quit school because "he couldn't get 
along with people."  He worked numerous jobs, all for a 
short time.  He left because "he couldn't get along with 
people."  Anti-social activities occurred during his teens, 
including car theft and several traffic violations.  The 
veteran enlisted in the Army in 1960 to "get away," 
thinking that his life would improve.  However, the same 
pattern persisted.  Barracks life and the close type of Army 
supervision brought the veteran into too close a relationship 
with people.  He was uncomfortable and worried.  It was noted 
that he tended to "act out," and would continue that 
behavior as a means of relief.  The veteran's mental status 
was assessed as reflected in March 1962.  The Findings and 
Conclusions section included that, in the examining 
psychiatrist's opinion, the veteran was mentally responsible, 
able to distinguish right from wrong and to adhere to the 
right, and had the mental capacity to understand and 
participate in board proceedings, and, that the veteran's 
personality pattern has been established prior to Army 
Service.  The limitations that existed because of his 
character disorder were sufficient to warrant board action.  
It was noted that it would have been unrealistic to consider 
rehabilitation by reassignment or counseling in the veteran's 
case.  

The veteran's separation examination in June 1962 revealed a 
self-reported family history of insanity in his grandfather.  
In response to whether he had ever, or have now, nervous 
trouble of any sort, the veteran answered no.  Upon 
psychiatric clinical evaluation, it was noted that the 
veteran had a schizoid personality.  

In a February 1979 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition on the basis that the veteran's 
symptomatology reflected no neurosis or psychosis and his 
unsuitability for military service was assessed as due to 
constitutional and/or developmental conditions.  At the time 
of the RO's decision, the medical evidence of record included 
the veteran's service medical records.

The VA medical records from the Louisville VA Medical Center 
and Hospital from February 1985 to March 1993 indicate that 
the veteran had been treated numerous times for alcohol-
related injuries and complaints.  In March 1993, the veteran 
was admitted to the Hospital through the Emergency Room for 
alcohol detoxification.  During his hospitalization, it was 
noted that the veteran had previously been evaluated by the 
psychiatric department and had a history of depression and 
borderline personality disorder.  The veteran reported 
hearing "voices" and "music" at the time, but denied 
tactile hallucinations.  His relevant past medical history 
included borderline personality trait, anxiety, and major 
depression.  The veteran's final diagnosis was alcohol 
intoxication and his secondary diagnoses included major 
depression and borderline personality disorder.  

Records from Dr. Gross from September 1997 to May 2001 
reflect that the veteran's diagnoses consistently included 
panic disorder with agoraphobia and episodic alcohol abuse.  
The veteran also continuously stated difficulty with his 
"restless leg syndrome."  A psychiatric evaluation in 
September 1997 revealed impressions of panic disorder with 
agoraphobia and episodic alcohol abuse.  In February 1999, it 
was recorded that the veteran showed no evidence of 
perceptual disturbance or psychotic symptoms.  His speech and 
thought were clear and coherent.  Psychomotor activity was 
normal and the veteran was alert and attentive, but somewhat 
distracted.  His observed affect was somewhat constricted.  
The veteran was orientated to person, place, and time.  
Report of his sustained mood was euthymic and his estimated 
intelligence was average range.  In January 2000, the veteran 
reported anxiety attacks almost every night.  In May 2000, it 
was noted that the veteran's medication was switched to Paxil 
from Prozac due to depressive symptoms.  When he had last 
been seen, it was noted that the veteran had increased 
depression with anxiety.  His diagnoses were panic disorder 
with agoraphobia, episodic alcohol abuse, and personality 
disorder not otherwise specified.  In May 2001, it was noted 
that the veteran's Axis I diagnoses of panic disorder with 
agoraphobia and episodic alcohol abuse, and Axis II diagnosis 
of personality disorder not otherwise specified, remained the 
same.

A July 2001 letter from Dr. Cull revealed that he had been 
treating the veteran since 1995, when the veteran came to him 
complaining of severe depression, periodic alcoholism, and a 
general lack of self-confidence and satisfactory 
interpersonal relationships.  Dr. Cull stated that during the 
course of approximately two years of psychotherapy, the 
veteran often talked of, and referred to, his time in the 
Army.  The veteran referred to "shaky legs syndrome" and 
felt that it developed while he was in the army.  Dr. Cull 
opined that it may be neuroleptic-induced acute akathisia.  
It was noted that the veteran's depression improved 
considerably, but still manifested itself at times of acute 
stress.  The veteran's alcoholism, periodic type, was under 
control when Dr. Cull was treating him and sobriety had been 
maintained.  The issue of ego strength also increased, but 
relapsed under stress.  Dr. Cull stated, "my view is that 
most of these conditions began to form in the service, 
although, like most of us, the conditions for them are forged 
in earlier life." 

The October 2002 VA examination report shows that the 
examiner reviewed the claims file, to include a discussion of 
Dr. Gross's and Dr. Cull's records and statements.  The 
examination also reflects that the veteran reported having 
panic attacks, but described them as only involving at times, 
shortness of breath.  He stated that such attacks were 
prompted by his restless leg syndrome at night, which 
sometimes made it difficult to sleep as he anticipated the 
onset, prompting anxiety.  The veteran stated that with 
Paxil, depression had lessened and was only noticeable in the 
morning, diminishing throughout the day to the point where he 
became relaxed.  He indicated no problem with appetite and 
reported variable anergia.  Lethality was denied, past and 
present, as was manic behavior.  The veteran was alert and 
oriented times three, initially stating that he was unsure of 
the nature of the evaluation.  He denied anhedonia and stated 
that, for the most part, sleep was good, especially during 
the day, when restless leg syndrome was not at play.  He gave 
no classical report of perceptual distortions and denied 
atypical thought.  Affect was restricted with a mildly 
guarded mood.  His presentation was vague, with respect to 
symptomatology.  He was cooperative and somewhat disheveled 
in his attire.  The veteran stated that his prior night's 
sleep was impaired anticipating the evaluation.  Speech was 
unpressured, fluent, and precise.  Memory was intact for 
recent and remote events and there was no indication of 
current impulsivity.  The examiner found the veteran 
competent for VA purposes.  The relevant diagnoses included 
Axis I diagnoses of dysthymia, primary onset, alcohol abuse, 
in full remission, times four years, and an Axis II diagnosis 
of schizoid features.  The examiner's impression was:

The claimant has a claims file notable by its 
history with the claimant attributing current 
psychiatric disability to service in the military.  
Claimant disputes his own substance abuse history 
and was found to be schizoid in the service and 
administratively discharged.  Service discharge 
indicated that the Axis II finding was 
developmental in nature which seems to be the case 
at present.  Claimant's depression also does not 
appear to be something that was aggravated by 
military exposure, but he claimed that constant 
alerts during his time in service were upsetting to 
him.  Claimant denied that being behind Soviet 
lines was a stressor with this examiner.  The 
claimant also did not give a full complement of 
symptoms to warrant a diagnosis of panic disorder, 
let alone with the qualifier of agoraphobia.  There 
appears to be no likelihood for attributing current 
disability to onset or aggravation by military 
service. 

II.  Legal Analysis

A.  VA's Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

i.  Duty to Notify

Recently, the Court has indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Court cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. 
§ 3.159(b) and Quartuccio, supra: (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  Id. at 422.  

In this case, however, the initial AOJ decisions, dated in 
June 2000 and July 2000, were made prior to November 9, 2000, 
the date the VCAA was enacted.  The Board finds; however, 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  

First, the Board herein reopens the veteran's claim.  As 
such, any failure with respect to VCAA notification duties 
based on finality and materiality are now moot.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This does not 
seem to be a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  The Court took "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

In regard to notice, all the VCAA requires is that the duty 
to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
veteran.  The Board observes that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as is further discussed herein 
below.   

In January 2001, the RO sent a letter to the veteran 
explaining his role in the claims process and asking him to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The 
veteran was advised that although VA was required to help him 
obtain records relevant to his claim and to notify him when 
VA is unsuccessful in obtaining these records, he was still 
ultimately responsible for giving VA the information or 
evidence necessary to support his claim.  The letter also 
explained that the veteran was being given an opportunity to 
identify or submit any additional evidence relevant to his 
claim and once his claim has been reviewed under the new 
guidelines, and VA has made reasonable efforts to help him 
obtain the evidence, another decision will be made on his 
claim.  The RO advised the veteran that in order to 
substantiate his claim for service connection that evidence 
of a current disability and a nexus between such and service 
was necessary.  The RO specifically requested that the 
veteran provide names and addresses of all treatment 
providers for his psychiatric condition since discharge from 
service.  Additionally, the veteran was advised that his 
service medical records showed that he was evaluated by the 
3rd Infantry Division Mental Hygiene Consultation Service in 
March 1962 and June 1962 and if he received additional 
treatment while in service, he should identify the facility 
and date of treatment.  

Thereafter, in March 2001, the veteran identified records 
treatment from VA, as well as Dr. Gross, Dr. Cull, and Dr. 
Barnes.  Thereafter, in April 2001, the RO requested 
treatment records from the aforementioned physicians.  In 
June 2001, Dr. Gross replied and submitted treatment records.  
In July 2001, the RO sent a letter to the veteran advising 
him that medical reports had been requested from Dr. Cull and 
Dr. Barnes, however no response had been received from either 
doctor.  The veteran was informed that it is his 
responsibility to ensure that the requested information was 
received.  Thereafter, a letter from Dr. Cull was received.  
Also in July 2001, the veteran's representative indicated 
that Dr. Barnes was nowhere to be found, but that Dr. Barnes 
had requested "Supplemental Security Income" (SSI) from the 
Social Security Administration (SSA) for the veteran and as 
such, his records would be contained in the veteran's SSA 
file.  In October 2001, VA requested these records from the 
SSA National Records Center.  SSA responded that there was no 
disability information in the veteran's folder, rather, the 
only information contained in his folder related to 
retirement.  Treatment records from the VA Medical Center and 
Hospital in Louisville, Kentucky, from February 1985 to March 
1993 were also obtained.   

In February 2004, the veteran's claim was again considered on 
the basis of all the evidence of record by the DRO and a 
supplemental statement of the case was issued.  The 
supplemental statement of the case notified the veteran of 
the evidence considered, the legal criteria relied on, and 
the reasons and bases for the denial of his claim.  The RO 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and, VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  Thereafter, 
the veteran was afforded opportunity to submit additional 
evidence and argument in support of his claim.  In April 
2004, the veteran's representative indicated that the veteran 
had no further evidence to submit. 

Therefore, based on the above, the Board concludes that the 
veteran has been afforded appropriate notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

ii.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  As indicated above, the 
veteran's service medical records, VA treatment records from 
February 1985 to March 1993, records from Dr. Gross for 
September 1997 to May 2001, and a July 2001 letter from Dr. 
Cull have been obtained and associated with the claims file.  
While the veteran had identified records from Dr. Barnes, his 
representative acknowledged that Dr. Barnes was nowhere to be 
found, but his records could be obtained by requesting the 
veteran's SSA records.  As discussed previously, SSA 
indicated that there was only retirement information, as 
opposed to information regarding disability, in the veteran's 
SSA folder.  In April 2004, the veteran's representative 
indicated that the veteran had no further evidence to submit.  
The veteran has not identified other outstanding records that 
he wants VA to obtain or that he feels are relevant to his 
claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  In this case, the veteran was afforded a 
VA examination in October 2002.  The Board notes that such 
was conducted by a physician who considered factors relevant 
to the veteran's claim, to include service medical records 
and private treatment reports, as well as the veteran's 
related history.  The examination report contains findings 
pertinent to the veteran's claimed psychiatric disorders and 
a medical opinion as to etiology that speaks directly to the 
matter on appeal.  Therefore, the Board concludes that 
further examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  


B.  Reopening the Claim

As indicated previously, in a rating decision dated in 
February 1979, the RO denied service connection for a nervous 
condition on the basis that the veteran's symptomatology 
reflected no neurosis or psychosis and his unsuitability for 
military service was assessed as due to constitutional and/or 
developmental conditions.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's February 1979 rating 
decision and of his appellate rights.  No further 
communication regarding a psychiatric disorder was received 
from the veteran until May 2000.  Thus, the February 1979 
decision became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1978) [38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in May 2000, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Board concludes that the evidence received since 1979 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran currently has a diagnosed 
psychiatric disorder that is related to active duty, the lack 
of which was the basis of prior final denial.  When 
considered in connection with post-service medical records 
documenting various psychiatric disabilities, to include 
panic disorder with agoraphobia, severe depression, alcohol 
abuse, a personality disorder not otherwise specified, and 
dsythymia, and, the veteran's in-service records of 
psychiatric examinations, the additionally received medical 
evidence is so significant that it must be considered in 
order to fairly decide his claim.  Accordingly, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. § 5108.

C.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakeable evidence that the disability manifested itself 
in service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

However, there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  Such is 
the case with personality disorders which are characterized 
by developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior.  38 C.F.R. § 3.303(c) (2003). 

The veteran's service medical records reflect that the 
veteran was noted to have been diagnosed with a schizoid 
personality.  It was also noted that the veteran's 
personality pattern was established prior to his military 
service and that the limitations that existed because of his 
character disorder were sufficient to warrant separation from 
the military.  Personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2003); Beno v. Principi, 3 Vet. App. 439 (1992).  In other 
words, service connection may not be granted for a 
personality disorder, in and of itself.  

The veteran is also shown to have a history of alcohol abuse, 
which he has attributed to service.  This is also not a 
disability for which service connection may be granted.  The 
Board notes that, with respect to alcohol and drug abuse, the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, Section 8052 also 
amended 38 U.S.C.A. § 105(a) to provide that, with respect to 
claims filed after October 31, 1990, an injury or disease 
incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Board also observes that service connection may be 
granted for disability proximately due to or the result of a 
service-connected disorder and where aggravation of a non-
service-connected disorder is proximately due to or the 
result of a service-connected disability. 38 C.F.R. § 
3.310(a).  However, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the Federal Circuit, interpreting 38 U.S.C.A. § 
1110 (which contains essentially the same provisions as 38 
U.S.C.A. § 1131), held that VA compensation benefits are 
available for an alcohol or drug-related disability that is 
secondary to a service-connected disorder.  Id. at 1370.  The 
Federal Circuit explained that 38 U.S.C.A. § 1110 precluded 
compensation for primary alcohol abuse or drug disabilities 
and for secondary disabilities that result from primary 
alcohol or drug abuse.  Id. at 1376.

The veteran is not service-connected for any disability, 
there is no evidence of a disease or injury from service-
related causes, and as such, there is no basis upon which to 
consider secondary service connection for alcohol use.  
Therefore, as set forth above, the veteran is precluded by 
law from entitlement to service connection for alcohol abuse. 

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including psychoses, to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Although the veteran is receiving current treatment for 
various psychiatric disorders, he is not entitled to 
presumptive service connection because there is no evidence 
that psychoses manifested to a degree of 10 percent within 
one year of his discharge from service.  Specifically, the 
veteran was discharged from active duty in June 1962 and the 
first medical record indicating treatment for a psychiatric 
disability is dated in March 1993.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support such 
a finding as the record contains no competent medical opinion 
that a current psychiatric disorder, to include panic 
disorder with agoraphobia, severe depression, a personality 
disorder not otherwise specified, and dsythymia, is related 
to a disease or injury during service, or otherwise had its 
onset during service.  

The Board notes that Dr. Cull stated "my view is that most 
of these conditions [shaky legs syndrome, severe depression, 
periodic alcoholism, a general lack of self-confidence and 
satisfactory interpersonal relationships]began to form in the 
service, although, like most of us, the conditions for them 
are forged in earlier life." 

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Such determination 
includes accounting for evidence which it finds to be 
unpersuasive.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).  Here, the Board finds the 
statement offered by Dr. Cull to be unpersuasive.  Dr. Cull's 
opinion was offered without review of the claims file, to 
include the veteran's service medical records, and as such it 
does not carry the probative weight of a medical opinion 
offered by a physician with support from an accurate citation 
of evidence in the claims file.  The Court has specifically 
found that the weight of a medical opinion is diminished 
where that opinion is based on an inaccurate factual premise 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

It is also well established that the Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and 
Guimond v. Brown, 6 Vet. App. 69 (1993) and most recently, 
Pond v. West, 12 Vet. App. 341 (1999), where the appellant 
was himself a physician.  Such is the instant case.  When 
reviewed side by side with actual service records, it is 
clear that Dr. Cull's statements are based on review of the 
veteran's reported history as opposed to documentation made 
contemporary with service. 

The Board does find the October 2002 VA examiner's opinion 
that, "[t]here appears to be no likelihood for attributing 
current disability to onset or aggravation by military 
service," credible and persuasive.  The VA examiner reviewed 
the claims file and all treatment records associated with it, 
to include the veteran's service medical records and private 
treatment records.  The examiner also carefully considered 
the veteran's own statements before forming an opinion with 
articulated bases.  As such, the Board affords greater 
probative weight to this opinion as opposed to Dr. Cull's 
conclusion.   

Accordingly, there is no credible medical evidence supporting 
a link between the veteran's psychiatric disorders and 
service.  As such, the evidence of a nexus is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between a psychiatric disorder and 
service, the veteran is not entitled to service connection.

In sum, the veteran's schizoid personality disorder and 
alcohol abuse may not be service connected as a matter of 
law, and any current acquired psychiatric disorder was not 
incurred in or aggravated by service.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, the preponderance of the evidence is 
against the veteran's claim.  As such, that doctrine is not 
applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107.


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.

Service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	Steven L. Cohn
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



